DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 3/15/2021 has been entered. Claims 4, 8, 10, 14-15 were amended, claims 2, 11-13, 18, and 29-30 were canceled, and claim 33-34 were new. Thus, claims 1, 3-10, 14-17, 19-28, and 31-34 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 17, 19-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (2015/0114394 A1) in view of Robinson et al. (2013/0032147 A1).
Regarding claim 1, Klein discloses a method for automatically controlling ventilation of a patient (para. [0001], lines 1-3), the method comprising: 
receiving a target expiratory CO2 concentration (obtain input of tidal partial pressure of a gas; the gas can be carbon dioxide; concentration is computed to attain partial pressure) (para. [0015]; para. [0050]; para. [0118]) set by an operator (the target end tidal pressure of gas X can be input by a knob, dial, keyboard, etc. all of which would be manipulated by an operator) (para. [0137], lines 18-21) as a control parameter for a ventilator to automatically (ventilator with programmable processor for inputs, output, and computations) (para. [0135]; para. [0140]) maintain a constant expiratory CO2 concentration of the patient (end tidal carbon dioxide is steadily maintained for a predetermined number of breaths of period of time) (para. [0289]);
measuring an actual expiratory CO2 concentration (measured end tidal partial pressure) (para. [0045], lines 5-7); 
comparing the actual expiratory CO2 concentration to the target expiratory CO2 concentration (discrepancy between target and measured end tidal partial pressures) (para. [0045], lines 5-6); 
calculating an adjusted ventilation rate (amount of gas required to be inspired in a breath to reach the target end tidal partial pressure; determined with mass balance equation computation; rate can be modified to reach a certain end-tidal target) (para. [0051-0052]; para. [0216], SGD mass balance equation; para. [0308]) based on the comparison of the actual expiratory CO2 concentration to the target expiratory CO2 concentration (comparing the target carbon dioxide end tidal partial pressure with the measured one) (para. [0045], lines 5-6; para. 2 concentration within a predetermined range of the target expiratory CO2 concentration (controlling amount of a gas needed to reach a target end tidal partial pressure, wherein the amount needed is determined from the calculated amount of gas required to be inspired in a breath) (para. [0046], lines 1-4; para. [0051-0052]; para. [0308]);
and automatically ventilating the patient with the ventilator (ventilator) (para. [0018], lines 1-2) based on the adjusted ventilation rate (gas delivered to a subject is controlled based on computation; rate at which gas mixture is made available can be modified to achieve a certain target end-tidal CO2) (para. [0051-0052]; para. [0308]) so as to maintain the actual expiratory CO2 concentration for the patient within the predetermined range of the target expiratory concentration so as to maintain the constant expiratory CO2 concentration of the patient (target end tidal pressure is maintained for a period of time) (para. [0052], lines 1-4; para. [0289]; para. [0308]).
Klein does not disclose tracking the adjusted ventilation rate over time as an indicator of patient hemodynamic status.
However, Robinson teaches a method and system for visualizing ventilation information (Robinson; title) wherein a viewer displays ventilation rate over time (viewer shows respiratory rate over time) (Robinson: Fig. 2; abstract, lines 5-7; para. [0017], lines 4-11; para [0022], lines 6-11), and which can display other values such as tidal volume (Robinson; para [0022], lines 6-11). Moreover, it is well known in the art that ventilation, which supplies oxygen to a person’s bloodstream, affects a patient’s hemodynamic status. As such, one of ordinary skill would expect the adjusted ventilation rate to be an indicator of hemodynamic status.

Regarding claim 3, the modified Klein method teaches displaying the target expiratory CO2 concentration (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27) and the adjusted ventilation rate over time (respiratory rate over time) (Robinson; para [0022], lines 6-11).
Regarding claim 5, the modified Klein method teaches displaying the target expiratory CO2 concentration and the adjusted ventilation rate over time as discussed above, but does not explicitly teach they are shown together with respect to a time axis. However, Robinson further teaches a display with a timeline wherein the display is showing multiple ventilation parameters together over time with respect to this timeline (master timeline 110 on display 111) (Robinson; Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Klein method to show both the target expiratory CO2
Regarding claim 6, the modified Klein method discloses tracking the actual expiratory CO2 concentration over time (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27).
Regarding claim 7, the modified Klein method teaches displaying the adjusted ventilation rate over time (respiratory rate over time) (Robinson; Fig. 2; para [0022], lines 6-11), and the actual expiratory CO2 concentration over time (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27).
Regarding claim 9, the modified Klein method teaches the actual expiratory CO2 concentration over time and the adjusted ventilation rate over time, but does not explicitly teach they are shown together with respect to a time axis. However, Robinson further teaches a display with a timeline wherein the display is showing multiple ventilation parameters together over time with respect to this timeline (master timeline 110 on display 111) (Robinson; Figs. 2-3).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the display of the modified Klein method to show both the actual expiratory CO2 concentration and the ventilation rate over time together with respect to a time axis, as taught by Robinson, for the purpose of consolidating information, and thus a healthcare provider only has to look in one place to get multiple sets of historic information (Robinson; para. [0029], lines 1-4).
Regarding claim 17, Klein teaches a system for automatically ventilating a patient (Klein; para. [0001]), the system comprising: 
a ventilator (gas delivery device) (Klein; para. [0047], line 1); 

a controller (control system) (Klein; para. [0048], lines 1-2); 
and a display (display) (Klein; para. [0213], lines 26-27)
wherein the controller is configured to receive a target EtCO2 for the patient set by an operator (obtain input of tidal partial pressure of a gas; the gas can be carbon dioxide; the target end tidal pressure of gas X can be input by a knob, dial, keyboard, etc. all of which would require an operator to manipulate) (Klein; para. [0050], lines 1-3; para. [0118], lines 1-2; para. [0137], lines 18-21);
receive an initial alveolar minute volume value for the patient (alveolar minute volume is the rate of gas being inspired into the alveoli, thus it is equal to the flow rate FG1 of the controlled gas mixture; FG1 can be set on a ventilator by an operator) (Klein; para. [0212], lines 12-16; para. [0235]);
receive from a gas analyzer an actual EtCO2 in a gas expired from the patient (a gas analyzer measures the partial pressure of a gas while a pressure transducer detects the end tidal point, and both would have to send their data to a computer to calculate an actual end tidal partial pressure) (Klein; para. [0133], lines 1-7; para. [0213], lines 11-20; para. [0214], line 5); 
compare the actual EtCO2 to the target EtCO2 (discrepancy between target and measured end tidal partial pressures) (Klein; para. [0045], lines 5-6);
detect that the actual EtCO2 is not within a predetermined range of the target EtCO2 (Klein measures the actual value of end tidal carbon dioxide pressure for a patient and compares the value to a target. It is well known in the art that ventilation, including how much 
calculate an adjusted alveolar minute volume value (parameters for calculating FIX can be tuned so a measured end tidal partial pressure more closely reflects a target one, and FIX depends on FG1; FG1 can be modified to induce a target carbon dioxide end tidal partial pressure) (Klein; Fig. 6; para. [0214], lines 1-10; para. [0216], SGD mass balance equation; para. [0299], lines 1-3; para. [0300], lines 5-10 and subsequent equations; para. [0315], lines 1-5);
and automatically control the ventilator to ventilate the patient based on the adjusted alveolar minute volume value (gas delivered to a subject is controlled based on computation) (Klein; para. [0052], lines 1-4) so as to maintain the actual EtCO2 concentration for the patient within the predetermined target of the target expiratory CO2 concentration so as to automatically maintain a constant expiratory CO2 concentration of the patient (target end tidal pressure is steadily maintained over a period of time; concentration is used to compute partial pressure) (para. [0015]; para. [0052]; para. [0289]), 
and an adjusted ventilation rate (amount of gas required to be inspired in a breath to reach the target end tidal partial pressure; determined with mass balance equation computation; rate can be modified to reach a certain end-tidal target) (para. [0051-0052]; para. [0216], SGD mass balance equation; para. [0308]). 
Klein does not disclose the controller is configured to track the adjusted ventilation rate over time as an indicator of patient hemodynamic status.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Klein in order to show the ventilation rate over time as well as other ventilation parameters, as taught by Robinson, for the purpose of allowing a healthcare provider to be well-informed of a patient’s condition over time (Robinson; para. [0017], lines 7-11).
Regarding claim 19, Klein discloses the controller is further configured to continually calculates the adjusted alveolar minute volume value as required to maintain the actual EtCO2 is within the predetermined range of the target EtCO2 (tuning end tidal partial pressure, which requires FG1 as discussed previously, can be performed over a number of breaths) (Fig. 6).
Regarding claim 20, the modified Klein method discloses a controller (control system) (Klein; para. [0048], lines 1-2), the adjusted alveolar minute volume value (parameters for calculating FIX can be tuned so a measured end tidal partial pressure more closely reflects an actual one, and FIX depends on FG1; FG1 can be modified to induce a target carbon dioxide end tidal partial pressure) (Klein; para. [0214], lines 1-10; para. [0216], SGD mass balance equation; para. [0299], lines 1-3; para. [0300], lines 5-10 and subsequent equations; para. [0315], lines 1-
However, Robinson further teaches storing ventilation parameter data over time (Robinson; abstract, lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory of Klein to store the adjusted alveolar minute ventilation data, as taught by Robinson, for the purpose of enabling a healthcare provider to be able to reference patient data from the past.
Regarding claim 21, the modified Klein method discloses the controller and adjusted alveolar minute volume value as discussed in claim 19 above as well as a display (Klein; para. [0213], lines 26-27), but does not teach the controller operating the display to display the adjusted alveolar minute volume value with respect to time.
However, Robinson further teaches a processor programmed to organize data over time and display ventilation parameter data over time (Robinson; Fig. 2; abstract, lines 3-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and display of the modified Klein method to organize and show the adjusted alveolar minute volume value with respect to time, as taught by Robinson, for the purpose of enabling a healthcare provider to be able to reference this patient data from the past.
Regarding claim 22, the modified Klein method teaches the controller is further configured to operate the display to display the adjusted alveolar minute volume value as discussed above in claim 21, and the target EtCO2
Regarding claim 23, Klein discloses the target EtCO2 for the patient and the initial alveolar minute volume value for the patient are set by an operator via a user input device (inputs can be obtained by an operator) (Klein; para. [0110], lines 1-6).
Regarding claim 25, Klein discloses wherein the predetermined range is a percentage of the target expiratory CO2 concentration (target carbon dioxide end tidal partial pressure with a variance of +/- 1 to 3 mm when the target value is 30-50 mmHg is considered attained; a target 50 mmHg with a 1 mmHg variance would yield a 2% variation, and achieving the exact target value of 50 mmHg would yield a 0% variation; thus, Klein discloses a range of 0% - 2% carbon dioxide variation) (Klein; para. [0088]).
Regarding claims 26-27, the modified Klein method does not disclose wherein the predetermined range is a predetermined percentage is less than or equal to 0.5%, or more specifically between 0.01% to 0.5%.
However, Klein does teach a predetermined percentage of less than or equal to 2% (target carbon dioxide end tidal partial pressure with a variance of +/- 1 to 3 mm when the target value is 30-50 mmHg is considered attained; a target 50 mmHg with a 1 mmHg variance would yield a 2% variation, and achieving the exact target value of 50 mmHg would yield a 0% variation; thus, Klein discloses a range of 0% - 2% carbon dioxide variation) (Klein; para. [0088]). Klein also teaches “however in principle, tuning may be iterated until the difference between the measured and targeted PetX is minimized” (Klein; para. [0088]) right after their initial allowed variance examples, which suggests the range of allowable variation may be even smaller.
.
Claims 4, 8, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Robinson as applied to claims 1, 6, and 19 above, and further in view of Breen (2011/0082380 A1).
Regarding claim 4, the modified Klein method teaches the method as claimed above, including displaying the target expiratory CO2 concentration (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27) as an indicator of patient hemodynamic status (all aspects of ventilation, which subsequently controls the oxygen and carbon dioxide in a patient’s bloodstream, thus affects a patient’s hemodynamic status), but does not teach displaying carbon dioxide clearance value over time. 
However, Breen teaches a method for obtaining data from a ventilation circuit (Breen; abstract, lines 1-2) wherein the carbon dioxide clearance value can be displayed (carbon dioxide elimination; can be shown by monitoring device 43) (Breen; para. [0051], lines 29, 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewer of the Klein method 
Regarding claim 8, the modified Klein method teaches the actual expiratory CO2 concentration over time (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27) and carbon dioxide clearance value (carbon dioxide elimination) (Breen; para. [0051], lines 29, 33-35), but does not explicitly teach they are shown together with respect to a time axis. However, Robinson further teaches a display with a timeline wherein the display is showing multiple ventilation parameters together over time with respect to this timeline (master timeline 110 on display 111) (Robinson; Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Klein method to show both the actual expiratory CO2 concentration and the carbon dioxide clearance value over time together with respect to a time axis, as taught by Robinson, for the purpose of consolidating information, and thus a healthcare provider only has to look in one place to get multiple sets of historic information (Robinson; para. [0029], lines 1-4).
Regarding claim 24, the modified Klein method teaches the method as previously claimed, but does not teach the controller operates the display to display a carbon dioxide clearance value with respect to time. 
However, Breen teaches a method for obtaining data from a ventilation circuit (Breen; abstract, lines 1-2) wherein carbon dioxide clearance can be displayed (carbon dioxide 
Further, Robinson teaches a method and system for visualizing ventilation information (title) wherein ventilation data is shown over time (monitor ventilation parameters in the past and present) (Robinson; para. [0017], lines 7-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the Klein method to also show the data of carbon dioxide clearance, as taught by Breen, and have those values shown over time, as taught by Robinson, for the purpose of providing a healthcare worker with additional patient ventilation information over time (Robinson; para. [0017], lines 7-11).
Claims 10, 14-16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Breen and Robinson.
Regarding claim 10, Klein discloses a method for automatically controlling ventilation of a patient (para. [0001], lines 1-3), the method comprising: 
receiving a target EtCO2 for the patient set by the operator (obtain input of tidal partial pressure of a gas; the gas can be carbon dioxide; the target end tidal pressure of gas X can be input by a knob, dial, keyboard, etc. all of which would require an operator to manipulate) (para. [0050], lines 1-3; para. [0118], lines 1-2; para. [0137], liens 18-21); 
receiving an alveolar minute volume value for the patient (alveolar minute volume is the rate of gas being inspired into the alveoli, thus it is equal to the flow rate FG1 of the controlled gas mixture; FG1 can be set on a ventilator by an operator) (para. [0212], lines 12-16; para. [0235]); 
2 in a gas expired from the patient (measured end tidal partial pressure) (para. [0045], lines 5-7); 
calculating an actual EtCO2 (a gas analyzer measures the partial pressure of a gas while a pressure transducer detects the end tidal point, and both would have to send their data to a computer to calculate an actual end tidal partial pressure) (para. [0133], lines 1-7; para. [0213], lines 11-20; para. [0214], line 5); 
comparing the actual EtCO2 to the target EtCO2 (discrepancy between target and measured end tidal partial pressures) (para. [0045], lines 5-6);
and detecting that the actual EtCO2 is not within a predetermined range of the target EtCO2 (Klein measures the actual value of end tidal carbon dioxide pressure for a patient and compares the value to a target. It is well known in the art that ventilation, including how much carbon dioxide is being exhaled by a patient, affects a patient’s hemodynamic status. As such, one of ordinary skill would expect the difference between a target and actual end tidal carbon dioxide pressure to be an indicator of hemodynamic status.) (Klein; para. [0045], lines 5-6), and then: 
adjusting the alveolar minute volume value based on the comparison (parameters for calculating FIX can be tuned so a measured end tidal partial pressure more closely reflects a target one, and FIX depends on FG1; FG1 can be modified to induce a target carbon dioxide end tidal partial pressure) (Fig. 6; para. [0214], lines 1-10; para. [0216], SGD mass balance equation; para. [0299], lines 1-3; para. [0300], lines 5-10 and subsequent equations; para. [0315], lines 1-5);
2) (para. [0051-0052]; para. [0308]);
and displaying an indication of the change in patient hemodynamic status (display measured and target end tidal partial pressures) (Fig. 6; para. [0213], lines 26-27).
The modified Klein method does not teach displaying a carbon dioxide clearance value over time to indicate the change in patient hemodynamic status.
However, Breen teaches a method for obtaining data from a ventilation circuit (Breen; abstract, lines 1-2) wherein the carbon dioxide clearance value can be displayed (carbon dioxide elimination; can be shown by monitoring device 43) (Breen; para. [0051], lines 29, 33-35). Moreover, it is well known in the art that all aspects of ventilation, which subsequently controls the oxygen and carbon dioxide in a patient’s bloodstream, affects a patient’s hemodynamic status. Thus one of ordinary skill would expect the indications regarding patient ventilation to also indicate patient hemodynamic status. Breen is silent on displaying this value over time. Furthermore, Robinson teaches a method and system for visualizing ventilation information (title) wherein ventilation data is shown over time (monitor ventilation parameters in the past and present) (Robinson; para. [0017], lines 7-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the Klein method to also show the data of carbon dioxide clearance value, as taught by Breen, and have those values 
Regarding claim 14, the modified Klein method teaches the method as claimed above, including the alveolar value (FG1 value) (Klein; para. [0212], lines 12-16) and displaying the target EtCO2 to indicate the change in patient hemodynamic status (display measured and target end tidal partial pressures, which would be indicative of a patient’s hemodynamic status) (Klein; Fig. 6; para. [0213], lines 26-27), but does not teach tracking the alveolar minute volume value over time and indicating the change in patient status comprises displaying alveolar minute volume value over time together with respect to a time axis.  
However, Robinson teaches displaying a minute volume over time (Robinson; Fig. 2; para. [0024], lines 10-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Klein to also show, and thus track, the alveolar minute volume value over time as taught by Robinson in order to provide a healthcare worker with additional patient ventilation information over time (Robinson; para. [0017], lines 7-11). The modified Klein method does not explicitly teach displaying the target EtCO2 and alveolar minute volume value over time together. 
However, Robinson further teaches a display with a timeline wherein the display is showing multiple ventilation parameters together over time with respect to this timeline (master timeline 110 on display 111) (Robinson; Figs. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Klein method to show both the target EtCO2 and the alveolar minute volume value over time together with respect to a time axis, as taught 
Regarding claim 15, the modified Klein method teaches tracking the alveolar minute volume value over time (displaying a minute volume over time, thus tracking the minute volume over time) (Robinson; Fig. 2; para. [0024], lines 10-11) and displaying the actual EtCO2 (display measured and target end tidal partial pressures) (Klein; Fig. 6; para. [0213], lines 26-27) and alveolar minute volume value over time (displaying a minute volume over time) (Robinson; Fig. 2; para. [0024], lines 10-11) to indicate the change in patient hemodynamic status (both Klein and Robinson value displays would be indicative of patient hemodynamic status) as discussed above, but does not explicitly teach displaying the actual EtCO2 and alveolar minute volume value over time together. However, as previously mentioned, Robinson further teaches a display with a timeline wherein the display is showing multiple ventilation parameters together over time with respect to this timeline (master timeline 110 on display 111) (Robinson; Figs. 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Klein method to show both the actual EtCO2
Regarding claim 16, Klein discloses the target EtCO2 for the patient is received from a user input device operated by an operator (inputs can be obtained by an operator) (para. [0110], lines 1-6).
Regarding claim 28, Klein discloses wherein the predetermined range is a predetermined percentage of the target EtCO2 (target carbon dioxide end tidal partial pressure with a variance of +/- 1 to 3 mm when the target value is 30-50 mmHg is considered attained; a target 50 mmHg with a 1 mmHg variance would yield a 2% variation, and achieving the exact target value of 50 mmHg would yield a 0% variation; thus, Klein discloses a range of 0% - 2% carbon dioxide variation) (Klein; para. [0088]), but does not teach wherein the predetermined percentage is between 0.01% and 0.5%.
However, Klein also teaches “however in principle, tuning may be iterated until the difference between the measured and targeted PetX is minimized” (Klein; para. [0088]) right after their initial allowed variance examples, which suggests the range of allowable variation may be even smaller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Klein method to decrease the predetermined percentage of the allowed predetermined range of end tidal carbon dioxide from 2% to between 0.01% and 0.5%, one of ordinary skill in the art could discover an optimum or workable range with routine experimentation (see MPEP 2144.05(II)), for the purpose of achieving an actual end tidal carbon dioxide even closer to the target end tidal carbon dioxide for a patient, thus improving the ventilation treatment.
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Robinson as applied to claim 1 above, and further in view of Slessarev et al. (US 2009/0120435 A1).
Regarding claim 31, the modified Klein method teaches the invention as previously claimed, including wherein the expiratory CO2 concentration of the patient is maintained constant (end tidal carbon dioxide is steadily maintained for a predetermined number of breaths of period of time) (Klein; para. [0289]) based on the target expiratory CO2 concentration set by the operator (the target end tidal pressure of gas X can be input by a knob, dial, keyboard, etc. all of which would be manipulated by an operator) (Klein; para. [0137], lines 18-21), but does not teach until a new target expiratory CO2 is set by the operator.
However, Slessarev teaches an apparatus for maintaining a target end tidal concentration of a gas (Slessarev; abstract) wherein the expiratory CO2 concentration of the patient is maintained constant based on the target expiratory CO2 concentration set by the operator until a new target expiratory CO2 is set by the operator (target end tidal concentration of gas X which can be carbon dioxide; second different concentration of gas X is also provided) (Slessarev; paras. [0027-0028]; paras. [0046-0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Klein method such that the expiratory CO2 concentration of the patient is maintained constant based on the target expiratory CO2 concentration set by the operator until a new target expiratory CO2 is set by the operator, as taught by Slessarev, for the purpose of enabling a diagnostic assessment to be 
Regarding claim 32, the modified Klein method teaches wherein, being held constant, the expiratory CO2 concentration of the patient (end tidal carbon dioxide is steadily maintained for a predetermined number of breaths of period of time) (Klein; para. [0289]) is not an indicator of patient hemodynamic status (respiratory rate over time is displayed as the indicator of hemodynamic status as explained in the rejection of claim 1 above, not the expiratory CO2 concentration) (Robinson: Fig. 2; abstract; para. [0017]; para [0022]).
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Robinson as applied to claim 1 above, and further in view of Orr et al. (US 2004/0049113 A1).
Regarding claim 33, the modified Klein method teaches the method as previously claimed above, but does not teach wherein tracking the adjusted ventilation rate over time as an indicator of patient hemodynamic status comprises generating an alert in response to a determination that a change in an alveolar minute volume value or a carbon dioxide clearance value exceeds a predetermined change value.
However, Orr teaches an apparatus for measuring cardiac output (Orr; abstract) including generating an alert in response to a determination that a change in a carbon dioxide clearance value exceeds a predetermined change value (operator is notified when there is a change in VCO2 value is greater than 80% of the baseline values per rebreathing episode) (Orr; para. [0079]).

Regarding claim 34, the modified Klein method teaches wherein tracking the adjusted ventilation rate over time as an indicator of patient hemodynamic status comprises generating an alert in response to a determination that a change in a carbon dioxide clearance value exceeds a predetermined rate of change value (operator is notified when there is a change in VCO2 value is greater than 80% of the baseline values per rebreathing episode) (Orr; para. [0079]).
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
On page 8 in the second to last paragraph of the Applicant’s remarks, the Applicant argues that claim 31 should not be rejected under 35 U.S.C. 112(a) for new matter, as the Applicant’s specification paras. [0017-0018] and Figs. 5, 8 provide support for one of ordinary skill in the art to reasonably conclude the Applicant had possession of the claimed “a new target expiratory CO2 is set by the operator” step. The Examiner agrees, as the Figs. 5, 8 show 2 value can change over time, and paras. [0017-0018] describe the target EtCO2 is set by a clinician. Thus, the Examiner has withdrawn this rejection.  
On page 8 in the last paragraph and page 9 in the first paragraph of the Applicant’s remarks, the Applicant argues that claim 32 should not be rejected under 35 U.S.C. 112(a) for new matter, as the Applicant’s specification paras. [0015-0018, 0023] provide support for one of ordinary skill in the art to reasonably conclude the Applicant had possession of the claimed “wherein, being held constant, the expiratory CO2 concentration of the patient is not an indicator of patient hemodynamic status” limitation. The Examiner agrees, as paras. [0022-0023] recite that while EtCO2 is held constant, the changes in MValv are used to detect hemodynamic conditions, thus in this case the EtCO2 is not indicative of hemodynamic status. Thus, the Examiner has withdrawn this rejection.  
On page 10 in the last three paragraphs of the Applicant’s remarks, as well as section 14 of the Affidavit, the Applicant argues that the Klein reference does not teach “calculating an adjusted ventilation rate (or adjusted alveolar minute volume value)” as claimed, the Applicant’s invention includes the modification of tidal volume, respiration rate, and respiration volume to achieve the adjusted ventilation rate, since Klein has a predetermined breath period and tidal volume. However, the Examiner respectfully disagrees. The claimed limitation of adjusting a ventilation rate does not require the steps of modifying all three parameters of tidal volume, respiration rate, and respiration volume, as those three parameters are not recited in the claim as required for this step. Moreover, Klein para. [0308] recites, “if the composition of the controlled gas mixture is not physically realizable for a given set of targets…the rate at which the controlled gas mixture is made available to the circuit modified, or where applicable, tidal volume modified, until the composition is physically realizable”. Thus, Klein teaches adjusting (i.e. modifying) a ventilation rate and/or tidal volume in order to reach a target value, and therefore Klein still teaches the claimed invention. 
On page 11 in the first paragraph of the Applicant’s remarks, the Applicant argues that the Klein reference does not teach “automatically ventilating with the ventilator” as claimed, as Klein teaches the CO2 is added by a gas delivery device, not a ventilator. However, the Examiner respectfully disagrees. The gas delivery device is used in conjunction with a ventilator in order to deliver gas to the patient (Klein; para. [0140]). Thus, Klein still teaches the claimed invention.
On page 11 in the second paragraph of the Applicant’s remarks, as well as section 18 of the Affidavit, the Applicant argues that Klein para. [0308] does not teach “automatically ventilating the patient with the ventilator based on the adjusted ventilation rate…so as to maintain the constant expiratory CO2 concentration for the patient” as claimed, as para. [0315] describes a spontaneously breathing patient with a rate at which the gas is made available, not a ventilation rate. However, the Examiner respectfully disagrees. The Klein invention’s equations and calculations apply to both spontaneously breathing and mechanically ventilated patients (Klein; para. [0001]; para. [0292]). Thus, the adjusted or modified ventilation rate taught by Klein para. [0308] can apply to both spontaneous and mechanically ventilated patients, and so the rate at which gas is made available would be a ventilation rate with a mechanical ventilation embodiment. Therefore, Klein still teaches the claimed invention.
On page 11 in the third paragraph of the Applicant’s remarks, as well as sections 6 and 10-11 of the Affidavit, the Applicant argues that Klein is non-analogous art to the claimed invention, as one of ordinary skill in the art would not use Klein to develop systems and 
On page 12 in the first paragraph of the Applicant’s remarks, as well as section 20 of the Affidavit, the Applicant argues that Robinson does not teach the claimed limitation of displaying an adjusted ventilation rate to function as an indicator of patient hemodynamic status as Robinson teaches displaying parameters set by a clinician. However, the Examiner respectfully disagrees. Robinson is only being used to teach displaying ventilation parameters, such as the adjusted ventilation rate already taught by Klein, on a display over time (see Robinson, Fig. 2, abstract, para. [0017], para [0022]). The ventilation parameters displayed do not have to be set by an operator (e.g. natural exhalation time is an example of a parameter which would not be set by an operator, see Robinson para. [0022]). Thus, Robinson can still be used to teach the claimed invention.
On page 12 in the second paragraph of the Applicant’s remarks, the Applicant argues that Klein does not disclose “automatically ventilating the patient based on [an] adjusted alveolar minute volume value”, or “adjusting an alveolar minute volume value” as claimed. However, the Examiner respectfully disagrees. Klein teaches the parameters for calculating FIX can be tuned so a measured end tidal partial pressure more closely reflects a target one (Klein; IX depends on the parameter FG1 (i.e. the alveolar minute volume, as the alveolar minute volume is equal to the flow rate FG1 of the controlled gas mixture) (Klein; para. [0212]). Thus, the FG1 (i.e. the alveolar minute volume) parameter can be tuned or modified to induce a target carbon dioxide end tidal partial pressure, and so Klein still teaches the claimed invention.
On page 12 in the last paragraph of the Applicant’s remarks, the Applicant argues that the combination of references cited does not teach “a new target expiratory CO2 is set by the operator” as claimed, as Klein manipulates a computer not a ventilator when setting the target, and Slessarev is silent regarding using a ventilator. However, the Examiner respectfully disagrees. Firstly, the Klein device uses an integrated circuit chip (i.e. computer) when an operator is inputting the ventilation parameters or settings (Klein; para. [0134]), and the ventilator then uses those settings in operation (Klein; para. [0140], para. [0226], para. [0235], para. [0274]). Secondly, Slessarev is only be used to teach setting the new target expiratory CO2 (target end tidal concentration of gas X which can be carbon dioxide; second different concentration of gas X is also provided) (Slessarev; paras. [0027-0028]; paras. [0046-0047]), and is not needed to teach a ventilator. Regardless, while Slessarev does not explicitly use the term “ventilator”, Slessarev does describe a “breathing circuit” in the abstract which is equivalent to a ventilator. Thus, the current prior art of record can still be used to teach the claimed invention. 
On page 13 in the second paragraph of the Applicant’s remarks, the Applicant argues that the prior art of record does not teach the newly added limitations of claims 33-34. The .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785